LaNdis, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS IIEEEB Y STIPULATED AND AGEEED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed LEM (Examiner’s Initials) by Examiner L. E. Muilenburg (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof and assessed with duty at 19% under Paragraph 397, consist of cast iron fittings chiefly used with cast-iron pipe, similar in all material respects to the merchandise the subject of The Mundo Corporation, Arthur J. Fritz and Co. v. United States, C.D. 2640, wherein the Court held said articles properly dutiable at 10% under Paragraph 327, as cast iron fittings for cast iron pipe.
IT IS FUETHEE STIPULATED AND AGEEED that the record in The Mundo Corporation, Arthur J. Fritz and Co. v. United States, C.D. 2640, be incorporated in the record of these cases and the protests be submitted on the stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the stipulation as a statement of facts and on authority of the decision cited therein, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoices covered by the entries and protests recited in schedule A, attached hereto and made a part hereof, consists of cast-iron fittings chiefly used with cast-iron pipe dutiable at 10 per centum ad. valorem under paragraph 327 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T.D. 51802.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.